UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6930



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


ERIC ARTHUR WALTON,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Robert Earl Maxwell, Senior
District Judge. (CR-77-83)


Submitted:   October 3, 2001                 Decided:   October 16, 2001


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Arthur Walton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric Arthur Walton appeals the district court’s order denying

his petition for a writ of error coram nobis.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   United States v. Walton, No. CR-77-83 (N.D.W. Va. May 4,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2